DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is unclear what the claim language “substantially equal” means. There is no support for this term in the applicant’s disclosure. Clarity is needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock, US 20150056107, herein referred to as "Hancock", in view of Ormsby et al., US 20080015570, herein referred to as "Ormsby".
Regarding claim 1, Hancock discloses an electrosurgical apparatus (Figure 1) comprising: a microwave feed line (Figure 1: microwave assembly 200) for carrying microwave electromagnetic (EM) energy ([0168]: “The main line output from second reflected power directional coupler 90 is connected to the proximal end of microwave cable assembly 200, whose function is to transport microwave energy used to strike and maintain the plasma from the controllable microwave generator to plasma applicator 300.” And [0072]: “The microwave energy may be transported using a coaxial waveguide, that is able to support the propagation of a transverse electromagnetic (TEM) wave”) having a frequency ([0168]: “Microwave assembly 200 may take the form of a coaxial cable designed to support propagation of microwave energy at the frequency of interest”) from an electrosurgical generator (Figure 5: microwave generator 3000 and [0168]: “The main line output from second reflected power directional coupler 90 is connected to the proximal end of microwave cable assembly 200, whose function is to transport microwave energy used to strike and maintain the plasma from the controllable microwave generator to plasma applicator 300.”); an instrument cable (Figures 1 and 5: plasma applicator 300), the instrument cable comprising: a coaxial transmission line ([0209]) for conveying the microwave EM energy ([0216]); and a junction (Figures 1 and 5: microwave connector 340) arranged to transfer the microwave EM energy ([0216]) between a distal end of the microwave feed line (Figure 1: microwave cable 200) and a proximal end of the instrument cable (Figures 1 and 5: plasma applicator 300), wherein the microwave feed line (Figure 1: microwave cable 200) has a first impedance at the frequency of the microwave EM energy ([0035]: “The impedance adjustor may be arranged to selectively occupy either (i) a plasma strike state in which a first impedance for striking the plasma is created in the plasma generating region when gas and microwave energy are delivered thereto,” and [0167]), wherein the instrument cable (Figures 1 and 5: plasma applicator 300) has a second impedance at the frequency of the microwave EM energy ([0035]: “The impedance adjustor may be arranged to selectively occupy … (ii) a plasma maintenance state in which a second impedance for maintaining the plasma is created in the plasma generating region when gas and microwave energy are delivered thereto,” and [0167] and [0217]: “The characteristic impedance of the first section of the antenna is shown here to be the same as that of the generator” and [0221]: “The third section is the second quarter wave impedance transformer 310, whose characteristic impedance Z.sub.02 is lower than that of the first section and second sections”), the second impedance being lower than the first impedance ([0035]: “the second impedance being lower than the first impedance.”); and a microstrip impedance transformer (Figure 5: first quarter wave impedance transformer 111 and second quarter wave impedance transformer 310 and [0209] and [0198]: “The impedance matching transformer may be a quarter wave matching transformer realised in microstrip or a quarter wave transformer together with a stub.”); and a hollow conduit (Figure 5: gas mixture 470 and [0169]: “a means of coupling the pipe or tube that supplies the gas mixture 470 into plasma applicator 300”). Hancock does not explicitly disclose an electrosurgical apparatus comprising an instrument cable for insertion into a patient’s body to a treatment site, the instrument cable comprising an internal passageway for providing access to the treatment site and a junction, wherein the junction comprises: a microstrip impedance transformer arranged to match the first impedance and the second impedance, and a hollow conduit in fluid communication with the internal passageway.
However, Ormsby teaches an electrosurgical apparatus (Figure 1: radio-frequency ablation system 100) comprising an instrument cable (Figure 1: elongate coaxial cable device 20) for insertion into a patient’s body to a treatment site ([0032]: “The cable may be placed adjacent to or within biological tissues or vessels.”), the instrument cable comprising an internal passageway (Figures 2-3: central bore or lumen 24 and [0034]) for providing access to the treatment site ([0046]) and a junction (Figure 11: impedance matching microstrip 42 and [0041]), wherein the junction comprises: a microstrip impedance transformer (Figure 11: impedance matching microstrip 42) arranged to match the first impedance and the second impedance ([0041] and [0075] and [0012]: “The output frequency of the RF signal may be adjusted based on the VSWR to effect a substantial match of a coaxial cable impedance with RF antenna and biological tissue load impedance.”), and a hollow conduit in fluid communication with the internal passageway ([0045]: “In this embodiment, the shape of the shapeable distal end portion 30 of the coaxial cable device 20 is regulated by a hydraulic or pneumatic fluid pressure instead of a deflection regulating member such as a shapeable internal element in lumen 24 and/or a pull wire or wires. In this embodiment, a hydraulic or pneumatic pressure source (not illustrated) is connected by a valve to the lumen 24 at a proximal end of the device 20.” Wherein the proximal end of device 20 is the location of the junction and Claim 15).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical apparatus disclosed by Hancock so that the instrument cable is for insertion into a patient’s body to a treatment site as taught by Ormsby so that the apparatus can ablate biological tissues for therapeutic purposes (Ormsby [0005]). It would also have been obvious to modify the electrosurgical apparatus disclosed by Hancock to include an internal passageway for providing access to the treatment site as taught by Ormsby so that the distal portion of the device can either be straight or bent to ease movement to the treatment site (Ormsby [0046]). In addition, it would have been obvious to modify the electrosurgical apparatus disclosed by Hancock so that the junction comprises a microstrip impedance transform and a hollow conduit in fluid communication with the internal passageway as taught by Ormsby so that the impedance between the coaxial cable device and the cable that leads to the signal generator can be matched (Ormsby [0041]) to minimize the amount of return loss (Ormsby [0075]) and so that the coaxial cable device can be regulated by hydraulic or pneumatic fluid pressure (Ormsby [0045]).
Regarding claim 14, Hancock in view of Ormsby discloses the electrosurgical apparatus according to claim 1, and Hancock further discloses an electrosurgical apparatus (Figure 1) wherein the junction (Figures 1 and 5: connector 340) comprises a conductive shield housing (Figure 5: outer conductor 312 is connected to connector 340) that surrounds the quarter wave microstrip impedance transformer (Figure 5: first quarter wave impedance transformer 111 and second quarter wave impedance transformer 310 are surrounded by first conductor 312 and [0209] and [0198]: “The impedance matching transformer may be a quarter wave matching transformer realised in microstrip or a quarter wave transformer together with a stub.”).
Regarding claim 16, Hancock in view of Ormsby discloses the electrosurgical apparatus according to claim 14, and Hancock further discloses an electrosurgical apparatus (Figure 1) wherein the hollow conduit (Figure 5: gas mixture 470 and [0169]: “a means of coupling the pipe or tube that supplies the gas mixture 470 into plasma applicator 300”) extends through an aperture in the shield housing (Figure 5: tube that supplies gas mixture extends through an aperture in outer conductor 312).
Regarding claim 17, Hancock in view of Ormsby discloses the electrosurgical apparatus according to claim 14, and Hancock further discloses an electrosurgical apparatus (Figure 1) wherein the microwave feed line (Figure 1: microwave cable assembly 200) and the instrument cable (Figure 1 and 5: plasma applicator 300) are secured to the quarter wave microstrip impedance transformer Figure 5: first quarter wave impedance transformer 111 and second quarter wave impedance transformer 310 and [0209] and [0198]: “The impedance matching transformer may be a quarter wave matching transformer realised in microstrip or a quarter wave transformer together with a stub.” via the shield housing (Figure 5: microwave feed line and instrument cable are secured to the connector 340 which is connected to outer conductor 312 which also connects to the microstrip impedance transformer).
Regarding claim 18, Hancock in view of Ormsby discloses the electrosurgical apparatus according to claim 1, and Ormsby further discloses an electrosurgical apparatus (Figure 1) wherein the internal passageway (Figures 2-3: central bore or lumen 24 and [0034]) is within the inner conductor (Figures 2-3: inner conductor 50) of the coaxial transmission line (Figures 1 and 3: coaxial cable device 20). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical apparatus disclosed by Hancock so that there is an internal passageway within the inner conductor of the coaxial transmission line as taught by Ormsby so that the distal portion of the device can either be straight or bent to ease movement to the treatment site (Ormsby [0046]).
Regarding claim 20, Hancock in view of Ormsby discloses the electrosurgical apparatus according to claim 1, and Hancock further discloses an electrosurgical apparatus (Figure 1) wherein the frequency of the microwave EM energy is a stable fixed frequency selected from 5.8 GHz, 14.5 GHz, 24 GHz and 31 GHz ([0022]).

Claims 2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Ormsby, further in view of Mawhinney, US 6463336, herein referred to as "Mawhinney".
Regarding claim 2, Hancock in view of Ormsby discloses the electrosurgical apparatus according to claim 1, with Hancock disclosing the microstrip impedance transformer (Figure 5: first quarter wave impedance transformer 111 and second quarter wave impedance transformer 310 and [0209] and [0198]: “The impedance matching transformer may be a quarter wave matching transformer realised in microstrip or a quarter wave transformer together with a stub.”). Hancock in view of Ormsby does not explicitly disclose an electrosurgical apparatus wherein the microstrip impedance transformer comprises: a planar dielectric substrate having an upper surface and a lower surface on opposite sides thereof, a ground conductor layer on the lower surface; and a microstrip conductor layer on the upper surface, wherein the microstrip conductor layer is set back from the periphery of the upper surface.
However, Mawhinney teaches an electrosurgical apparatus (Figure 1) wherein the microstrip (Figures 2a-b: planar microstrip antenna 200) comprises: a planar dielectric substrate (Figures 2a-b: dielectric substrate 204) having an upper surface (Figure 2b: upper surface of dielectric substrate 204 is at the top of the figure) and a lower surface on opposite sides thereof (Figure 2b: lower surface of dielectric substrate 204 is towards the bottom of the figure, adjacent to metallic ground plane 206), a ground conductor layer (Figure 2b: metallic ground plane 206) on the lower surface (Figure 2b: metallic ground plane 206 is on the lower surface of dielectric substrate 204); and a microstrip conductor layer (Figures 2a-b: centrally-located terminal 210) on the upper surface (Figure 2b: centrally-located terminal 210 is on the upper surface of dielectric substrate 204), wherein the microstrip conductor layer is set back from the periphery of the upper surface (Figures 2a-b: centrally-located terminal 210 is set back from the periphery of the upper surface of dielectric substrate 204).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical apparatus disclosed by Hancock with the different layers of the microstrip as taught by Mawhinney so that the resonant frequency of the microstrip can be tuned to a particular operating frequency (Mawhinney Col. 5, line 64 – Col. 6, line 8).
Regarding claim 12, Hancock in view of Ormsby and Mawhinney discloses the electrosurgical apparatus according to claim 2, and Hancock further discloses an electrosurgical apparatus (Figure 1) wherein the microwave feed line (Figure 1: microwave cable assembly 200) and the instrument cable (Figures 1 and 5: plasma applicator 300) are secured to the microstrip impedance transformer (Figure 5: first quarter wave impedance transformer 111 and second quarter wave impedance transformer 310 and [0209] and [0198]: “The impedance matching transformer may be a quarter wave matching transformer realised in microstrip or a quarter wave transformer together with a stub.”) at the junction (Figures 1-5: connector 340 is the junction and is secured to the dielectric substrate, [0217]: “The space between the inner and outer conductors contained within the first section is filled with a dielectric material 342, which is labelled here as PTFE.”). Hancock does not explicitly disclose an electrosurgical apparatus wherein the microwave feed line and the instrument cable are specifically attached to the planar dielectric substrate, which is a part of the microstrip impedance transformer. 
However, Mawhinney teaches an electrosurgical apparatus (Figure 1) wherein the microwave feed line (Figures 2a-b: inner conductor 208 and outer conductor 212 of the coaxial cable) is specifically attached to the planar dielectric substrate (Figures 2a-b: dielectric substrate 204 and Col. 5, lines 47-49), which is a part of the microstrip impedance transformer (Figures 2a-b: planar microstrip antenna 200). In combination, the junction between the coaxial cable and the planar dielectric substrate in Mawhinney replaces the connector in Hancock. Thus, both the microwave feed line and instrument cable are connected to the planar dielectric substrate.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical apparatus disclosed by Hancock so that the microwave feed line is attached to the planar dielectric substrate as taught by Mawhinney to minimize microwave leakage (Mawhinney Col. 4, lines 6-16).
Regarding claim 13, Hancock in view of Ormsby and Mawhinney discloses the electrosurgical apparatus according to claim 12, and Hancock further discloses an electrosurgical apparatus (Figure 1) wherein the microwave feed line (Figure 1: microwave cable assembly 200) and the instrument cable (Figures 1 and 5: plasma applicator 300) are secured to the dielectric substrate (Figures 1-5: connector 340 is connected to microwave cable assembly 200 and plasma applicator 300 and is secured to the dielectric substrate, [0217]: “The space between the inner and outer conductors contained within the first section is filled with a dielectric material 342, which is labelled here as PTFE.”). Hancock does not explicitly disclose an electrosurgical apparatus wherein the dielectric substrate is the planar dielectric substrate, which is a part of the microstrip impedance transformer, and wherein the microwave feed line and the instrument cable is secured to the planar dielectric substrate via conductive attachment elements that provide an electrical connection to the ground conductor layer. 
However, Mawhinney teaches an electrosurgical apparatus (Figure 1) wherein the dielectric substrate is the planar dielectric substrate (Figures 2a-b: dielectric substrate 204), which is a part of the microstrip impedance transformer (Figures 2a-b: planar microstrip antenna 200), and wherein the microwave feed line (Figures 2a-b: inner conductor 208 and outer conductor 212 of the coaxial cable) is secured to the planar dielectric substrate (Figures 2a-b: dielectric substrate 204) via conductive attachment elements (Col. 5, lines 47-49) that provide an electrical connection to the ground conductor layer (Figures 2a-b: metallic ground plane 206). In combination, the junction of Hancock (Figures 1-5: connector 340) is connected to both the microwave feed line and the instrument cable, and the planar dielectric substrate of Mawhinney (Figures 2a-b: dielectric substrate 204) would be attached to the junction of Hancock. Therefore, both the microwave feed line and the instrument cable would be secured to the planar dielectric substrate via conductive attachment elements that provide an electrical connection to the ground conductor layer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical apparatus disclosed by Hancock so that the dielectric substrate is specifically the planar dielectric substrate and so that junction where cables connect to the planar dielectric substrate is secured via conductive attachment elements that provide an electrical connection to the ground conductor layer as taught by Mawhinney to minimize microwave leakage (Mawhinney Col. 4, lines 6-16).

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Ormsby and Mawhinney, further in view of Jung et al., US 20130252319, herein referred to as "Jung".
Regarding claim 3, Hancock in view of Ormsby and Mawhinney discloses the electrosurgical apparatus according to claim 2, with Hancock disclosing the microstrip impedance transformer (Figure 5: first quarter wave impedance transformer 111 and second quarter wave impedance transformer 310 and [0209] and [0198]: “The impedance matching transformer may be a quarter wave matching transformer realised in microstrip or a quarter wave transformer together with a stub.”). Hancock in view of Ormsby and Mawhinney does not explicitly disclose an electrosurgical apparatus wherein the microstrip conductor layer comprises a proximal microstrip track portion having a first width (W1) and a distal microstrip track portion having a second width (W2), wherein the second width is greater than the first width (W2 > W1).
However, Jung teaches an electrosurgical apparatus (Figure 1: biosensor 10) wherein the microstrip conductor layer (Figure 1: signal line 120 and [0107]: “The signal line 120 is a microstrip transmission line”) comprises a proximal microstrip track portion having a first width (W1) (Figure 1: high impedance line 140 and [0108]: “The high impedance line 140 is a portion of the signal line 120 formed near the split-ring resonator 200 to have a width smaller than that of the other portion of the signal line 120 that is not close to the split-ring resonator 200.”) and a distal microstrip track portion having a second width (W2) (Figure 1: signal line 120 that is distal to high impedance line 140), wherein the second width is greater than the first width (W2 > W1) ([0108]: “The high impedance line 140 is a portion of the signal line 120 formed near the split-ring resonator 200 to have a width smaller than that of the other portion of the signal line 120 that is not close to the split-ring resonator 200.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical apparatus disclosed by Hancock so that the microstrip conductor layer has a second width that is greater than the first width as taught by Jung to strengthen surface current intensity in the region with the smaller width (Jung [0108]). 
Regarding claim 4, Hancock in view of Ormsby, Mawhinney, and Jung discloses the electrosurgical apparatus according to claim 3, and Hancock further discloses an electrosurgical apparatus (Figure 1) wherein an electrical length of the distal microstrip track portion is an odd multiple of a quarter wavelength of the microwave EM energy ([0209]-[0210]) conveyed by the quarter wave microstrip impedance transformer ([0198]: “The impedance matching transformer may be a quarter wave matching transformer realised in microstrip or a quarter wave transformer together with a stub.”).
Regarding claim 5, Hancock in view of Ormsby, Mawhinney, and Jung discloses the electrosurgical apparatus according to claim 3, and Hancock further discloses an electrosurgical apparatus (Figure 1) wherein the width is selected to make a characteristic impedance Z0 of the distal microstrip track portion satisfy the equation:
Z0 = √(ZinZL) ([0211] wherein ZS- is equivalent to Zin)
where Zin is an impedance of distal microstrip track portion and ZL is an impedance of the instrument cable at the frequency of the microwave EM energy ([0212]). Hancock does not explicitly disclose an electrosurgical apparatus wherein the width is the second width.
However, Jung discloses an electrosurgical apparatus with a microstrip track portion (Figure 1: signal line 120 and [0107]: “The signal line 120 is a microstrip transmission line”) having a first width (Figure 1: high impedance line 140 and [0108]: “The high impedance line 140 is a portion of the signal line 120 formed near the split-ring resonator 200 to have a width smaller than that of the other portion of the signal line 120 that is not close to the split-ring resonator 200.”) and a second width ([0108]: “The high impedance line 140 is a portion of the signal line 120 formed near the split-ring resonator 200 to have a width smaller than that of the other portion of the signal line 120 that is not close to the split-ring resonator 200.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical apparatus disclosed by Hancock and Ormsby so that the microstrip conductor layer has a second width that is greater than the first width as taught by Jung to strengthen surface current intensity in the region with the smaller width (Jung [0108]). 
Regarding claim 6, Hancock in view of Ormsby, Mawhinney, and Jung discloses the electrosurgical apparatus according to claim 3, and Hancock further discloses an electrosurgical apparatus (Figure 1) wherein the first width is selected to make a characteristic impedance of the distal microstrip track portion substantially equal to the impedance of the microwave feed line at the frequency of the microwave EM energy ([0198]: “The impedance matching transformer may be a quarter wave matching transformer realised in microstrip or a quarter wave transformer together with a stub. The latter is used to provide a conjugate match between the source impedance (outputs from balun 1502) and the load impedance (base inputs).”).
Regarding claim 7, Hancock in view of Ormsby, Mawhinney, and Jung discloses the electrosurgical apparatus according to claim 3, and Hancock further discloses an electrosurgical apparatus (Figure 1) wherein the coaxial transmission line (Figure 21: plasma applicator 301) comprises an inner conductor (Figure 21: inner conductor 2240), an outer conductor (Figure 21: outer conductor 2230) and a dielectric material (Figure 21: dielectric material 2220) separating the inner conductor from the outer conductor ([0346]: “a dielectric material 2220 used to separate the two conductors 2230, 2240 from one another”). Ormsby discloses an electrosurgical instrument (Figure 1) wherein, at a proximal end of the coaxial transmission line (Figure 1: proximal end portion 25 of coaxial cable device 20), the inner conductor (Figure 2: inner conductor 50) extends proximally from the dielectric material (Figure 2: dielectric medium 55) and outer conductor (Figure 2: outer conductor 52) to overlie the distal microstrip track portion (Figure 2: helical coil 60 and [0038]: “In alternative embodiments, other forms of ablation device or radio frequency antenna may be used in place of the helical coil antenna 60, such as a monopole bead antenna or a pair of spaced electrically conductive microstrips disposed at the distal end portion of the coaxial cable device”), and the dielectric material (Figure 2: dielectric medium 55) extends proximally from a proximal end of the outer conductor (Figure 2: outer conductor 52) to overlie a gap ([0038]: “The helical coil 60 is coated with an outer coating layer or end cap 65 of dielectric material such as a polymeric dielectric encapsulant which protects the structural integrity of the coil and also shields it from the surrounding biological environment.”). Mawhinney teaches an electrosurgical apparatus (Figure 1) wherein the gap is a gap between the microstrip conductor layer (Figures 2a-b: centrally-located terminal 210 is raised above dielectric substrate 204, creating a gap) and a distal edge of the planar dielectric substrate (Figures 2a-b: dielectric substrate 204). In combination, the microstrip of Figures 2a-b in Mawhinney is placed where the helical coil of Ormsby is. Thus, the dielectric material in the device disclosed by Ormsby would overlie a gap between the microstrip conductor layer and a distal edge of the planar dielectric substrate.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical apparatus disclosed by Hancock so that the inner conductor extends proximally from the dielectric material and the outer conductor to overlie the microstrip as taught by Ormsby so that the microstrip is electrically connected to the rest of the device (Ormsby [0011]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical apparatus disclosed by Hancock and Ormsby so that the microstrip has the properties of the microstrip taught by Mawhinney so that the resonant frequency of the microstrip can be tuned to a particular operating frequency (Mawhinney Col. 5, line 64 – Col. 6, line 8).
Regarding claim 8, Hancock in view of Ormsby, Mawhinney, and Jung discloses the electrosurgical apparatus according to claim 7, and Mawhinney further discloses an electrosurgical apparatus (Figure 1) wherein the outer conductor (Figures 2a-b: outer conductor 212) is electrically connected to the ground conductor layer (Figure 2b: metallic ground plane 206 and Col. 5, lines 43-49).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical apparatus disclosed by Hancock so that the outer conductor of the coaxial line is connected to the ground conductor layer of the microstrip as taught by Mawhinney to minimize microwave leakage (Mawhinney Col. 4, lines 6-16).
Regarding claim 9, Hancock in view of Ormsby, Mawhinney, and Jung discloses the electrosurgical apparatus according to claim 3, and Mawhinney further discloses an electrosurgical apparatus (Figure 1) wherein the microwave feed line comprises a coaxial cable (Col. 5, line 44) having an inner conductor (Figures 2a-b: inner conductor 208) electrically connected to the proximal microstrip track portion (Figures 2a-b: centrally-located terminal 210 and Col. 5, lines 43-49) and an outer conductor (Figures 2a-b: outer conductor 212) electrically connected to the ground conductor layer (Figure 2b: metallic ground plane 206 and Col. 5, lines 43-49).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical apparatus disclosed by Hancock so that the inner conductor of the coaxial cable is connected to the proximal microstrip track portion and the outer conductor of the coaxial cable is connected to the ground conductor layer of the microstrip as taught by Mawhinney to minimize microwave leakage (Mawhinney Col. 4, lines 6-16).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Ormsby and Mawhinney, further in view of Kim et al., US 20160157934, herein referred to as "Kim".
Regarding claim 10, Hancock in view of Ormsby and Mawhinney discloses the electrosurgical apparatus according to claim 2, but does not explicitly disclose an electrosurgical apparatus wherein the hollow conduit is mounted on the microstrip conductor layer.
However, Kim teaches an electrosurgical apparatus (Figure 1) wherein the hollow conduit (Figure 3B: cooling chamber 110 and Figure 3C: cooling fluid 118 and [0037]: “a cooling chamber 110 configured to facilitate the flow of a cooling fluid 118 (e.g., deionized water, vegetable oil, saline or other coolant)”) is mounted on the microstrip conductor layer (Figure 3B-C: cooling chamber 110 and cooling fluid 118 is mounted on antenna substrate 108, [0037]: “the distal tip of the distal treatment portion 104 may include antenna substrate 108 upon which a microwave antenna trace (which may also be referred to as 126 (which may also be referred to as a transmission line, microstrip or conducting trace) is mounted”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical apparatus disclosed by Hancock so that the hollow conduit it mounted on the microstrip conductor layer as taught by Kim to prevent the microstrip form overheating (Kim [0070]).
Regarding claim 11, Hancock in view of Ormsby, Mawhinney, and Kim discloses the electrosurgical apparatus according to claim 10, and Hancock further discloses an electrosurgical apparatus (Figure 1) wherein the hollow conduit (Figure 5: gas mixture 470) is a tube ([0169]: “a means of coupling the pipe or tube that supplies the gas mixture 470 into plasma applicator 300”) that curves away from the dielectric substrate ([0217]: “The space between the inner and outer conductors contained within the first section is filled with a dielectric material 342, which is labelled here as PTFE.”) as it extends away from the instrument cable ([0169]: “a means of coupling the pipe or tube that supplies the gas mixture 470 into plasma applicator 300” curves away from the planar dielectric substrate). Hancock does not explicitly disclose an electrosurgical apparatus wherein the dielectric substrate is the planar dielectric substrate, which is a part of the microstrip impedance transformer. 
However, Mawhinney teaches an electrosurgical apparatus (Figure 1) wherein the dielectric substrate is the planar dielectric substrate (Figures 2a-b: dielectric substrate 204), which is a part of the microstrip impedance transformer (Figures 2a-b: planar microstrip antenna 200).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical apparatus disclosed by Hancock so that the dielectric substrate is specifically the planar dielectric substrate as taught by Mawhinney so that the resonant frequency of the microstrip can be tuned to a particular operating frequency (Mawhinney Col. 5, line 64 – Col. 6, line 8).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Ormsby, further in view of Dickhans, US 20160058507, herein referred to as "Dickhans".
Regarding claim 15, Hancock in view of Ormsby discloses the electrosurgical apparatus according to claim 14, but does not explicitly disclose an electrosurgical apparatus wherein the shield housing acts as a Faraday cage to confine EM fields emitted at the junction.
However, Dickhans teaches an electrosurgical apparatus (Figure 1) wherein the shield housing (Figure 3B: conductive inner layer 28) acts as a Faraday cage to confine EM fields emitted ([0037]: “Essentially the conductive inner layer 28 creates a Faraday cage, significantly limiting the transmission of the energy through the extended working channel 18.”) at the junction (Figure 3A: locking mechanism 24).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical apparatus disclosed by Hancock so that the shield housing acts as a Faraday cage as taught by Dickhans to prevent radiation from going to tissue that is not the treatment site (Dickens [0037]).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Ormsby, further in view of Hancock et al., US 20180296267, herein referred to as "Hancock 2".
Regarding claim 19, Hancock in view of Ormsby discloses the electrosurgical apparatus according to claim 1, but does not explicitly disclose an electrosurgical apparatus wherein the second impedance is 12 to 14 Ω.
However, Hancock 2 teaches an electrosurgical apparatus (Figure 13) wherein the second impedance is 12 to 14 Ω ([0098]: “the coaxial transmission line 1306 may have a characteristic impedance of approximately 14 Ω.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical apparatus disclosed by Hancock so that the second impedance is 12 to 14 Ω as taught by Hancock 2 so that the impedance for a length can be equal to one quarter wavelength (Hancock [0098]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794